304 N.Y. 710 (1952)
In the Matter of Beckie Grodofsky, Respondent,
v.
Joseph D. McGoldrick, as State Rent Administrator, Respondent, and Alex Sanders, Appellant.
Court of Appeals of the State of New York.
Argued June 3, 1952.
Decided July 15, 1952
Murray I. Sommer and Milton Sanders for appellant.
Hyman Krugman for Beckie Grodofsky, respondent.
John V. Browne and Robert H. Schaffer for Joseph D. McGoldrick, as State Rent Administrator, respondent.
Concur: LOUGHRAN, Ch. J., LEWIS, DESMOND, DYE, FULD and FROESSEL, JJ. Not sitting: CONWAY, J.
Order affirmed, with costs; no opinion.